DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “release mechanism” in Claims 21, 22, 24, and 25, “engagement member” in Claims 27 and 28, and “attachment member” in Claims 36-38.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 32, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 28 recites the limitation "the inlet".  There is insufficient antecedent basis for this limitation in the claims since an inlet has not been previously claimed.  In this case it is unclear if the inlet is intended to be the suction inlet or the filter inlet.
Claim 32 recites the limitation "the housing of the filter".  There is insufficient antecedent basis for this limitation in the claims since a housing of the filter has not been previously claimed.
Claim 39 recites the limitation "the overlapping filter media section".  There is insufficient antecedent basis for this limitation in the claims since an overlapping filter media section has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21, 24, 26-30, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cranmer US 2,564,467 (hereafter Cranmer).

Regarding Claim 21, Cranmer anticipates:
21. (New) A vacuum cleaner (vacuum cleaner, Title) comprising: 
a suction inlet (opening 26); 
a conduit (tubular member 28) in fluid communication with the suction inlet (Figure 1); 
a filter (dust separating and collecting member 20) including 
a housing (casing 10) having an inner volume (cavity for dust separating and collecting member 20, Figure 1) and a filter inlet (opening of casing 10 near cover 18), 
a filter media (bag portion 22) collapsible into the inner volume of the housing, and 
a valve (valve 36) releasably connected to the filter inlet, the filter configured to collect debris drawn through the suction inlet; and 
a release mechanism (cover 18) moveable from a first position (installed, Figure 1) to a second position (removed), wherein in the first position, the filter is in fluid communication with the conduit to collect debris with the valve being open (Figure 1), and in the second position, the filter is disconnected from the conduit with the valve being closed, 
wherein movement of the release mechanism between the first and second positions closes the valve (removal of the cover allows the coil spring 34 to close the valve). 
 
Regarding Claim 24, Cranmer anticipates:
24. (New) The vacuum cleaner of claim 21, wherein the conduit (tubular member 28) extends into the filter (dust separating and collecting member 20) when the release mechanism (cover 18) is in the first position (installed, Figure 1).  

Regarding Claim 26, Cranmer anticipates:
26. (New) The vacuum cleaner of claim 21, wherein the valve (valve 36) is coupled (with spring force through spring 38) to the conduit (tubular member 28) for movement with the conduit to move the valve to the open and the closed positions (once the cover 18 is removed, the tubular member 28 will be removed, allowing the open valve 36 to close).  

Regarding Claim 27, Cranmer anticipates:
27. (New) The vacuum cleaner of claim 26, wherein the valve (valve 36) includes an engagement member (coil spring 34) to engage at least one of the housing (casing 10) and the filter inlet, and a receiver (disc 24) that couples the valve to the conduit (tubular member 28).  

Regarding Claim 28, Cranmer anticipates:
28. (New) The vacuum cleaner of claim 27, wherein the engagement member (coil spring 34) is provided on an outer periphery of the valve (valve 36) to engage the inlet, and the receiver (disc 24) is a pocket that receives and couples to the conduit (tubular member 28).  

Regarding Claim 29, Cranmer anticipates:
29. (New) The vacuum cleaner of claim 21, further comprising a seal (ring 16) between the valve (valve 36) and the filter inlet (opening of casing 10 near cover 18)(Figure 1).  

Regarding Claim 30, Cranmer anticipates:
30. (New) The vacuum cleaner of claim 29, where the seal (ring 16) is an o-ring (Figure 1).  

Regarding Claim 33, Cranmer anticipates:
33. (New) The vacuum cleaner of claim 21, wherein the inner volume (cavity for dust separating and collecting member 20, Figure 1) of the housing (casing 10) is a first inner volume, wherein the filter media (bag portion 22) includes a first end (end with disc 24), a second end (end opposite disc 24), and a second inner volume between the first and second ends (Figure 1), the filter media coupled to the housing at the first end of the filter media such that the first and second inner volumes together at least partially define a collection container configured to store the debris separated by the filter media (Figure 1).  

Regarding Claim 36, Cranmer anticipates:
36. (New) The vacuum cleaner of claim 21, wherein the filter (dust separating and collecting member 20) includes an attachment member (disc 24) that couples the filter media (bag portion 22) to the housing (casing 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 25, 31, 32, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cranmer US 2,564,467 (hereafter Cranmer) in view of common knowledge, other device embodiments, and design choice.

Regarding Claim 25, Cranmer teaches:
25. (New) The vacuum cleaner of claim 21, wherein the release mechanism (cover 18) is operable such that a user can dispose of the filter (dust separating and collecting member 20) without touching the filter (it is obvious common knowledge to one with ordinary skill in the art at the time of the invention that the user can elect to use a tool, tongs, or gloves or other common knowledge technique to not touch the filter during disposal).  

 Regarding Claim 31, Cranmer teaches:
31. (New) The vacuum cleaner of claim 21, wherein the filter media (bag portion 22) moves out of the inner volume (cavity for dust separating and collecting member 20, Figure 1) of the housing (casing 10) to an expanded position (bag is made of a unsupported paper or cloth material therefore it is obvious common knowledge to one with ordinary skill in the art at the time of the invention that the bag will expand it shape is no longer constrained inside a cavity).  

Regarding Claim 32, Cranmer teaches:
32. (New) The vacuum cleaner of claim 31, wherein the vacuum cleaner further includes a body and the housing of the filter is supported by the body such that the filter media moves relative to the body and the housing as the filter media moves to the expanded position (bag is made of a unsupported paper or cloth material therefore it is obvious common knowledge to one with ordinary skill in the art at the time of the invention that the bag will expand to a constrained shape inside a cavity under suction).  

Regarding Claim 37, Cranmer teaches:
37. (New) The vacuum cleaner of claim 36, wherein the housing (casing 10) includes a groove that receives the attachment member (notch 202 of disc 24) to couple the filter media (bag portion 22) to the housing (casing 10)(see discussion below). 

Cranmer discloses an embodiment in Figure 4 that uses a groove (notch 202) and projection to index the filter relative to the casing.  Cranmer does not disclose the feature on the embodiment in Figure 1.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Figure 1 embodiment to include a groove as shown in the Figure 4 with the motivation to properly orient the filter inside the casing.  That being said, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the groove/projection locations placing the groove in the housing and the projection on the filter motivated merely by the designers personal preference, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
 
Regarding Claim 40, Cranmer teaches:
40. (New) The vacuum cleaner of claim 21, wherein the housing (casing 10) is formed from a plastic material.   

	Cranmer discloses a device from 1945 that appears to be formed of metal prior to common use of injection molded plastics for present devices.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing of the Cranmer device to be formed of a plastic material with the motivation to reduce weight and cost of the device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claims 22, 23, 34, 35, 38, and 39 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  .    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723